DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 1 through 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien (US 2015/0200147) in view of Ishihara (US 2016/0113120) in view of Kitae (US 2009/0023245).
Regarding claim 1.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30b) including a positive electrode and a negative electrode (31,32) (paragraph 70), and providing a circuit board (50) with thin- or thick-film circuits (55) on sides thereof (paragraph 48), reserving two or more connection endpoints in advance on both sides of the circuit board, covering the entire surface with an insulating encapsulant (70) by a process of one of lamination, coating and scraping, and performing curing on the insulating encapsulant (70) (fig 5);  performing dicing at locations other than the die to form a package structure (15e) 
 Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e).
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias by drilling and electroplating to enable the formation of vias that permit the device to be mounted onto an underlying structure.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature of conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted (Kitae paragraph 3).
Regarding claim 2.
  Lien teaches the die includes at least one of one upper electrode (32) and one bottom electrode (31), one upper electrode and two bottom electrodes, two upper electrodes and one bottom electrode, two bottom electrodes, one upper electrode and a plurality of bottom electrodes, and a plurality of upper electrodes and one bottom electrode (paragraph 35) (fig 8).
Regarding claim 3.
Lien teaches the circuit board with the thin- or thick-film circuits on both sides thereof further includes array type outer electrodes with double-side interconnections (fig 9).
Regarding claim 4.
Lien teaches the die can be manufactured into a forward, reverse, or bidirectional chip semiconductor component is “one-input-one-output” or “one-input-two-output” (paragraph 41).
Regarding claim 5.
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate (at least one of an alumina plate and an aluminum nitride plate), a plastic plate (made of at least one of engineering plastics) or a composite board (at least one of a carbon fiber board and a fiberglass board), or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
 Regarding claim 6.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30b) including a positive electrode and a negative electrode (31,32) (paragraph 70), and providing a circuit board (50) with thin- or thick-film circuits (fig 6) (paragraph 48) thereof, reserving two or more connection endpoints in advance on both sides of the circuit board,and coating a surface of an upper cover plate with an adhesive (45) for bonding the 
Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e).
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias by drilling and electroplating to enable the formation of vias that permit the device to be mounted onto an underlying structure.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted
Regarding claim 7. 
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate (at least one of an alumina plate and an aluminum nitride plate), a plastic plate (made of at least one of engineering plastics) or a composite board (at least one of a carbon fiber board and a fiberglass board), or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
Regarding claim 8.
Lien teaches the circuit board with the thin- or thick-film circuits on both sides thereof further includes array type outer electrodes with double-side interconnections (fig 9).
Regarding claim 9.
Lien teaches the die can be manufactured into a forward, reverse, or bidirectional chip semiconductor component, the configuration is “one-input-one-output” or “one-input-two-output” (paragraph 41). 
Regarding claim 10.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30b) including three electrodes (31,32), and providing at least two circuit boards (50,60) with thin- or thick-film circuits;  and filling the inner space with an insulating encapsulant (70) , and performing curing on the insulating encapsulant (70) (fig 9) (paragraph 61).
  Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e).
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias through the PCBs and providing circuits on both sides thereof in order to enable the formation of vias that permit the device to be connected to adjacent structures.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted
Regarding claim 11.
Lien teaches the packaged attached single small-size and array type chip semiconductor component has a configuration in which current flowing into one input and out of two outputs or a configuration of “forward plus ground lead”, “reverse plus ground lead” and “bidirectional plus ground lead” (paragraph 41).
Regarding claim 12.
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate (at least one of an alumina plate and an aluminum nitride plate), a plastic plate (made of at least one of engineering plastics) or a composite board (at least one of a carbon fiber board and a fiberglass board), or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
   Regarding claim 13.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30c) including a positive electrode and a negative electrode (31,40), and providing at least two circuit boards (50,60) with thin- or thick-film circuits (55,65) on 
   Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e).
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias through the PCBs and providing circuits on both sides thereof in order to enable the formation of vias that permit the device to be connected to adjacent structures.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted
Regarding claim 14.
Lien teaches the die can be manufactured into a forward, reverse, or bidirectional chip semiconductor component depending on the configuration of the semiconductor, the configuration of the die is “one-input-one-output” or “one-input-two-output” (paragraph 41).
Regarding claim 15.
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate (at least one of an alumina plate and an aluminum nitride plate), a plastic plate (made of at least one of engineering plastics) or a composite board (at least one of a carbon fiber board and a fiberglass board), or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
  Regarding claim 16.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30c) including three electrodes (31,40), and providing at least two circuit boards (50,60) with thin- or thick-film circuits (55,65) on each of the circuit boards; filling the inner space with an insulating encapsulant (70), and performing curing on the insulating encapsulant (paragraph 61); forming end electrodes  (80a,b) on two ends after dicing by a coating such that the end electrodes on the two ends are interconnected with electrode contacts already in place to complete the manufacturing of a single small-size three-electrode chip semiconductor (fig 9) (paragraph 70)
 Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e).
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias through the PCBs and providing circuits on both sides thereof in order to enable the formation of vias that permit the device to be connected to adjacent structures.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted
Regarding claim 17.
Lien teaches the two circuit boards with the thin- or thick-film circuits on both sides thereof further includes array type outer electrodes of double-sided interconnection, and a single side of the two circuit boards further includes horizontally lead out electrodes (56a,b,66a,b) at two ends, forming end electrodes (80a,b) on the two ends after dicing by coating, such that the two end electrodes are interconnected with the electrode contacts already in place.
Regarding claim 18.
Lien teaches the thin- or thick-film circuits of the two circuit boards are manufactured on a ceramic plate (at least one of an alumina plate and an aluminum nitride plate), a plastic plate (made of at least engineering plastics) or a composite board (at least one of a carbon fiber board and a fiberglass board), or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
 Regarding claim 19
 Lien teaches the is manufactured into a forward, reverse, or bidirectional chip semiconductor component, the configuration of the is “one-input-one-output” or “one-input-two-output” (paragraph 41). 
 Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive. 
The applicant argues that Lien does not teach forming vias through the substrate to connect thick or thin film circuits on the top and bottom sides.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Ishihara does not teach providing a circuit board with thin- or thick-film circuits on both sides thereof, reserving two or more connection endpoints in advance on both sides of the circuit board, and then vertically connecting the circuits on the top and bottom sides by hole drilling and electroplating; performing a 
The applicant argues that the above cited processes are opposites, but this does not appear to be the case.  Although Ishihara does not use identical lexicography to that of the applicant’s claimed, the applicant does not describe any aspect which is different.  The mere fact that Ishihara teaches a conical via and the applicant does not is not a difference because the applicant does not claim such a feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/           Examiner, Art Unit 2817       

/BRADLEY SMITH/Primary Examiner, Art Unit 2817